DETAILED ACTION
This action is responsive to the following communications: the Application filed on Dec 15, 2020.
Claims 9-16 are presented for Examination. Claim 9 is independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14   are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 13-14, recites the limitations of “the protective devices” in line 2 has lack of antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Li (US 20160336733A1).
Regarding independent claim 9, Li discloses that an electromechanical motor vehicle power steering system ([0023]; “EPS”) for a motor vehicle, comprising:
a controller (Fig. 4c: 208,310),
supply lines connected to an onboard DC power supply (Fig. 4c: 128) of a motor vehicle,
a multiphase, permanently excited electric motor (Fig. 4c:126) operatively connected to the controller and supply lines,
wherein the electric motor comprises at least three phase windings (Fig. 4c: 126) which are connected to a driver circuit (Fig. 4c: 122) via lines,
wherein the driver circuit (122) connects each of the lines to a positive supply line via a respectively first MOSFET of a first group (Fig. 4c: 122; M1-M3) and to a negative supply line via a respectively second MOSFET of a second group (Fig. 4c: 122; M4-M6), in accordance with the controller, and
wherein each of the lines line has a MOSFET as a safety switch (Fig. 4c: 402u) which is arranged with a body diode (Fig. 4c: 402u; diode between D and S) in the forward conducting direction with respect to the onboard DC power supply,



Regarding claim 10, Li discloses that  wherein each suppressor diode is unidirectional (Fig. 4c: diode 464 is unidirectional).

Regarding claim 11, Li discloses that wherein each suppressor diode is configured such that when an induction current ([0037]) which exceeds a voltage threshold is present, the current is conducted past the safety switches.

Regarding claim 12, Li  discloses that wherein with respect to the onboard power supply the MOSFETs of the first group and of the second group are arranged with their body diodes in the reverse direction (Fig.4c:122; M1-M6 body diodes are arranged  in reverse direction w.r.t MOSFET).

Regarding claim 13, Li discloses that wherein the protective devices (Fig.4c:402) are arranged in current conducting paths which connect the positive supply line to a 

Regarding claim 14, Li discloses that wherein the protective devices (Fig.4c:402) are arranged in current conducting paths which connect the negative supply line of the supply lines to a common connecting point (Fig. 4c: “VCM”) of the corresponding safety switch and of the associated motor winding.

Regarding claim 15, Li discloses that wherein the electromechanical motor vehicle power steering system has, for each phase winding, a suppressor diode in the current conducting paths ([0024]).

Regarding claim 16, Li discloses that wherein the electromechanical motor vehicle power steering system has a single suppressor diode (Fig.4c: 464) which is arranged upstream of a common connecting point  (Fig. 4c: “VCM”) of the current conducting paths.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846